DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 27 and 28 been renumbered as 37 and 38.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-14, 17-20 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girotto et al. (US PG Pub. No. US 2017/013570 A1, May 18, 2017) (hereinafter “Girotto”) in view of Chen et al. (US PG Pub. No. US 2018/0132927 A1, May 17, 2018) (hereinafter “Chen”), as evidenced by Placek et al. (US Patent No. US 8,262,574 B2, Sep. 11, 2012) (hereinafter “Placek”).
Regarding claim 1: Girotto teaches a system for visualizing a tissue treatment, comprising: a tissue treatment instrument having a first energy sensor (ablation treatment probe 130 with EM tracking sensor, [0049]), an ultrasound imaging instrument configured to generate an ultrasound imaging plane and further having a second energy sensor (ultrasound imager 140 and EM tracking sensor, [0047]); an energy field generator configured for placement in proximity to a patient body and further configured to generate an output indicative of a position the first and second energy sensors relative to one another (EM field generator 121, [0046]); a console in communication with the tissue treatment instrument, ultrasound imaging instrument, and energy field generator, wherein the console is configured to generate a representative image of the tissue treatment instrument oriented relative to the ultrasound imaging plane (computing device 100; figures 3A-E, 4, 6A-D; [0063]-[0065], [0084]), and wherein the console is also configured to generate an image of an expected ablation border or expected treatment zone (figures 3A-E, 4, 6A-D; projected ablation zone indicator 330); and wherein the size of the expected ablation border or the expected treatment zone corresponds with a predetermined target time for treatment, and wherein the console is configured to provide an output indicating the predetermined target time (figures 3A-E, 4, 6A-D; [0063], [0077], time indicator 304, which is a display of the time setting “predetermined target time” associated with the expected ablation border/treatment zone”; step 502 of figure 5).
Girotto does not teach that the treatment instrument comprises one or more deployable stylets or that the expected ablation border or expected treatment zone has a size that is based on a deployment state of the one or more stylets after the one or more stylets are deployed.
Chen, in the same field of endeavor, teaches a treatment instrument comprising one or more deployable stylets (“tines”) (figure 4, [0067] - treatment probe 16, tines 57). Chen further teaches that the use of multiple deployable tines can increase the volume of tissue to be treated ([0028], lines 1-10). As evidenced by Placek, which is incorporated by reference to Chen ([0011]), the use of a single needle for treating fibroids and other solid tissue masses has certain shortcomings. In particular, the volume of tissue that can be treated by a single needle is limited. Even if large diameter needles are used, the surface area of the needle limits the amount of energy that can be imparted into the tissue and ultimately limits the distance from the needle that can be effectively treated (Placek – column 1, line 63 – column 2, line 3).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Girotto by including the multiple deployable stylets (tines) of Chen in order to more effectively treat solid tissue masses by increasing the treatment volume.
Further regarding claim 1: Chen further teaches a console configured to generate an image of an expected ablation border or expected treatment zone ([0056], [0017] – treatment region or treatment boundary, target display 14, [0067], [0074]) having a size that is based upon a deployment state of the one or more stylets after the one or more stylets are deployed ([0067] - calculated treatment boundary is adjusted based on the tracked position of the needle and tines during deployment; [0085]-[0090]). Chen teaches that this type of ablation zone control and feedback assists in accurately placing the treatment instrument and predicting the treatment volume ([0010]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the system of Girotto and Chen further using the ablation zone adjustment based upon a deployment state of the one or more stylets (tines) after the one or more stylets (tines) are deployed in order to provide the user feedback useful in predicting the actual treatment volume.
Regarding claim 2: Girotto and Chen teach the system of claim 1 wherein the tissue treatment instrument comprises an elongate body having the one or more deployable stylets and a piercing distal tip (Chen - figure 4, [0067] - treatment probe 16, tines 57)
Regarding claim 3: Girotto and Chen teach the system of claim 2 wherein the tissue treatment instrument comprises an ablation instrument (Girotto – ablation probe 130, [0046]; Chen – [0013]).
Regarding claim 4: Girotto and Chen teach the system of claim 1 wherein the tissue treatment instrument is configured to impart ablation energy, cryo-ablation energy, plasma energy, or mechanical energy (Girotto – [0048]; Chen – [0012]).
Regarding claim 5: Girotto and Chen teach the system of claim 1 wherein the energy field generator comprises an electromagnetic field generator (Girotto - EM field generator 121, [0046]).
Regarding claim 8: Girotto and Chen teach the system of claim 1 wherein the energy field generator is configured for placement in proximity to a pelvis of a patient body (Girotto - EM field generator 121, [0046], figure 1 – field generator 121 is embedded in the patient table 120 which is "in proximity to a pelvis of a patient body” when the patient is lying on the table; Chen – [0013] – uterus is “in proximity to a pelvis of a patient body”).
Regarding claim 9: Girotto and Chen teach the system of claim 1 wherein the console comprises a computer (Girotto - computing device 100, [0046]).
Regarding claim 10: Girotto and Chen teach the system of claim 1 wherein the console is configured to determine the ablation border or treatment zone in real time during deployment of the one or more stylets (Chen - [0067] - calculated treatment boundary is adjusted based on the tracked position of the needle and tines during deployment; [0085]-[0090]).
Regarding claim 11: Girotto teaches a method of visualizing a tissue treatment, comprising: receiving a first input from a tissue treatment instrument having a first energy sensor ablation treatment probe 130 with EM tracking sensor, [0049]); receiving a second input from an ultrasound imaging instrument configured to generate an ultrasound imaging plane and further having a second energy sensor (ultrasound imager 140 and EM tracking sensor, [0047]); displaying a position and orientation of the tissue treatment instrument relative to the ultrasound imaging instrument based upon an output received from an energy field generator placed in proximity to a patient body, wherein the output is indicative of a position and orientation of the first and second energy sensors relative to one another (figures 3A-E, 4, 6A-D; [0047]-[0049], [0063]-[0065], [0084]); displaying a representative image of an expected ablation border or expected treatment zone (figures 3A-E, 4, 6A-D; projected ablation zone indicator 330), and wherein the size of the expected ablation border or the expected treatment zone corresponds with a predetermined target time for treatment, and wherein the console is configured to provide an output indicating the predetermined target time (figures 3A-E, 4, 6A-D; [0063], [0077], time indicator 304, which is a display of the time setting “predetermined target time” associated with the expected ablation border/treatment zone”; step 502 of figure 5).
Girotto does not teach that the treatment instrument comprises one or more deployable stylets or that the expected ablation border or expected treatment zone has a size that is based on a deployment state of the one or more stylets after the one or more stylets are deployed.
Chen, in the same field of endeavor, teaches a treatment instrument comprising one or more deployable stylets (“tines”) (figure 4, [0067] - treatment probe 16, tines 57). Chen further teaches that the use of multiple deployable tines can increase the volume of tissue to be treated ([0028], lines 1-10). As evidenced by Placek, which is incorporated by reference to Chen ([0011]), the use of a single needle for treating fibroids and other solid tissue masses has certain shortcomings. In particular, the volume of tissue that can be treated by a single needle is limited. Even if large diameter needles are used, the surface area of the needle limits the amount of energy that can be imparted into the tissue and ultimately limits the distance from the needle that can be effectively treated (Placek – column 1, line 63 – column 2, line 3).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Girotto by including the multiple deployable stylets (tines) of Chen in order to more effectively treat solid tissue masses by increasing the treatment volume.
Further regarding claim 11: Chen further teaches a console configured to generate an image of an expected ablation border or expected treatment zone ([0056], [0017] – treatment region or treatment boundary, target display 14, [0067], [0074]) having a size that is based upon a deployment state of the one or more stylets after the one or more stylets are deployed ([0067] - calculated treatment boundary is adjusted based on the tracked position of the needle and tines during deployment; [0085]-[0090]). Chen teaches that this type of ablation zone control and feedback assists in accurately placing the treatment instrument and predicting the treatment volume ([0010]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the method of Girotto and Chen further using the ablation zone adjustment based upon a deployment state of the one or more stylets (tines) after the one or more stylets (tines) are deployed in order to provide the user feedback useful in predicting the actual treatment volume.
Regarding claim 12: Girotto and Chen teach the method of claim 11 wherein the tissue treatment instrument comprises an ablation instrument (Chen - figure 4, [0067] - treatment probe 16, tines 57).
Regarding claim 13: Girotto and Chen teach the method of claim 11 wherein the tissue treatment instrument is configured to impart ablation energy, cryo-ablation energy, plasma energy, or mechanical energy (Girotto – [0048]; Chen – [0012]).
Regarding claim 14: Girotto and Chen teach the method of claim 11 wherein the energy field generator comprises an electromagnetic field generator (Girotto - EM field generator 121, [0046]).
Regarding claim 17: Girotto and Chen teach the method of claim 11 wherein the first input and second input are received in a console coupled to the tissue treatment instrument, ultrasound imaging instrument, and energy field generator (Girotto – computing device 100, [0046]).
Regarding claim 18: Girotto and Chen teach the method of claim 17 wherein displaying comprises displaying the position and orientation upon a monitor coupled to the console (Girotto – display 110; figures 3A-E, 4, 6A-D; [0063]-[0065], [0084]).
Regarding claim 19: Girotto and Chen teach the method of claim 17 wherein the energy field generator is configured for placement in proximity to a pelvis of a patient body (Girotto - EM field generator 121, [0046], figure 1 – field generator 121 is embedded in the patient table 120 which is "in proximity to a pelvis of a patient body” when the patient is lying on the table; Chen – [0013] – uterus is “in proximity to a pelvis of a patient body”).
Regarding claim 20: Girotto and Chen teach the method of claim 11 wherein displaying a representative image of an ablation border or treatment zone comprises displaying the ablation border or treatment zone in real time during deployment of the one or more stylets (Chen - [0067] - calculated treatment boundary is adjusted based on the tracked position of the needle and tines during deployment; [0085]-[0090]).
Regarding claim 37: Girotto and Chen teach the system of claim 1, wherein the console is configured to provide (1) the image of the expected ablation border or the expected treatment zone, and (2) the output indicating the predetermined target time, for simultaneous presentation to a user of the system (Girotto - figures 3A-E, 4, 6A-D; [0063]-[0065], [0077], [0084]).
Regarding claim 38: Girotto and Chen teach the method of claim 11, wherein the indication of the predetermined target time is displayed simultaneously with the image of the expected ablation border or the expected treatment zone (Girotto - figures 3A-E, 4, 6A-D; [0063]-[0065], [0077], [0084]).
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girotto and Chen as applied to claims 1 and 11 above, and further in view of Razzaque et al. (US PG Pub. No. US 2011/0137156 A1, Jun. 9, 2011) (hereinafter “Razzaque”).
Regarding claims 6 and 15: Girotto and Chen teach the system of claim 1 and the method of claim 11, but are silent on the type of electromagnetic energy imparted by the energy field generator.
Razzaque, in the same field of endeavor, teaches that tracking systems suitable for tracking an ablation energy application instrument and/or an ultrasound probe include various EM tracking systems including magnetic, radio-frequency, and optical ([0069]-[0070]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the energy field generator of Girotto and Chen as, e.g., a radio-frequency energy field generator in view of the teachings of Razzaque that any of the described systems could be implemented with a reasonable expectation of success because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Claim(s) 7 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Girotto and Chen as applied to claims 1 and 11 above, and further in view of Hill et al. (US PG Pub. No. US 2016/0128669 A1, May 12, 2016) (hereinafter “Hill”).
Regarding claims 7 and 16: Girotto and Chen teach the system and method of claims 1 and 11, including that ultrasound imaging instrument (140) is an elongate ultrasound probe (“wand”) and may have an EM tracking sensor embedded within or attached to the ultrasound wand, for example, a clip-on sensor or a sticker sensor ([0047]), but are silent on a sleeve having the second electromagnetic sensor.
Hill, in the same field of endeavor, teaches an ultrasound imaging instrument that is an elongate ultrasound probe and a sleeve having a second (the first sensor 137 is on the ablation instrument 130) electromagnetic sensor ([0011], claim 9, figures 4a-4g). Hill further teaches that having an EM sensor that attaches in this manner enables the use of off the shelf ultrasound probes, thus enabling clinicians to utilize their preferred imaging systems and probes and integrate them into system ([0052]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the attached EM sensor of Girotto and Chen as a “sleeve” as taught by Hill in order to allow clinicians to use their preferred imaging probes with the disclosed system and method in view of the further teachings of Hill.
Response to Arguments
Applicant’s arguments regarding prior art rejections of claims 1-20, filed 06/30/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
With respect to Applicant’s request for an Examiner Initiated Interview, Examiner respectfully asserts that such an interview, without any kind of agenda or proposal, would not be a productive use of time at this point because all of Examiner’s “concerns” have been fully addressed in the rejections above. If Applicant wishes to conduct an interview, Applicant should contact Examiner when Applicant has a specific topic or agenda in mind.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793